AFFIRM; Opinion Filed September 14, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00638-CV

               CYNTHIA ANTHONY, Appellant
                             V.
  HIGHLAND BLUFF, LLC, A/K/A HIGHLAND BLUFF APARTMENTS,
                          Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04142-C

                        MEMORANDUM OPINION
                 Before Justices Schenck, Reichek, and Goldstein
                           Opinion by Justice Schenck
      Cynthia Anthony, a pro se litigant, appeals from the trial court’s order granting

no-evidence and traditional summary judgment in favor of appellee Highland Bluff

LLC, a/k/a Highland Bluff Apartments (“Highland Bluff”). We construe Anthony’s

brief to raise issues challenging whether the trial court judge or Highland Bluff

appeared in court for the summary judgment hearing and whether the trial court erred

by refusing to consider her evidence. Anthony failed to comply with the briefing

requirements of our appellate rules despite having been given the opportunity to do

so. Thus, she waived her complaints. Because all dispositive issues are settled in
law, we issue this memorandum opinion. See TEX. R. APP. 47.2((a), 47.4. We affirm

the trial court’s judgment.

                                   BACKGROUND
      On October 26, 2021, Anthony filed her appellate brief. On November 2, this

Court sent written notice to Anthony that her brief did not satisfy the minimum

requirements of the rules of appellate procedure. The notice advised her that her

brief was deficient as follows:

      1. The brief did not contain a complete list of all parties to the trial court[’s]
         judgment or appealable order with the names and addresses of all trial and
         appellate counsel.
      2. The brief did not contain a table of contents with references to the pages
         of the brief.

      3. The table of contents did not indicate the subject matter of each issue or
         point, or group of issues or points.
      4. The brief did not contain an index of authorities arranged alphabetically
         and indicating the pages of the brief where the authorities are cited.

      5. The brief did not contain a concise statement of the case, the course of
         proceedings, and the trial court’s disposition of the case supported by
         record references.
      6. The brief did not concisely state all issues or points presented for review.

      7. The brief did not contain a concise statement of the facts supported by
         record references.
      8. The brief did not contain a succinct, clear, and accurate statement of the
         arguments made in the body of the brief.

      9. The argument did not contain appropriate citations to authorities.
      10.The argument did not contain appropriate citations to the record.


                                         –2–
         11.The brief did not contain a short conclusion that clearly stated the nature
            of the relief sought.

         12.The brief did not contain a proper certificate of compliance.

         13.The brief did not contain a proper certificate of service.

         14.The following were omitted from the appendix.

            a.     The trial court’s judgment.

            b.     The jury charge and verdict, if any, or the trial court’s findings of
                   fact and conclusions of law, if any.

         See TEX. R. APP. P. 9.5, 9.4, 38.1.

         On November 18, Anthony filed a second brief, which failed to correct all of

the deficiencies noted by this Court, including appropriate citations to legal

authorities and to the record. This appeal was submitted on that second deficient

brief.

                                       DISCUSSION
         We construe liberally pro se pleadings and briefs; however, we hold pro se

litigants to the same standards as licensed attorneys and require them to comply with

applicable laws and rules of procedure. In re N.E.B., 251 S.W.3d 211, 211–12 (Tex.

App.–Dallas 2008, no pet.). To do otherwise would give a pro se litigant an unfair

advantage over a litigant who is represented by counsel. Id. at 212. The law is well

established that, to present an issue to this Court, a party’s brief shall contain, among

other things, a concise, non-argumentative statement of the facts of the case,

supported by record references, and a clear and concise argument for the contention


                                           –3–
made with appropriate citations to authorities and the record. TEX. R. APP. P. 38.1.

When a party, despite notice and an opportunity to cure, fails to adequately brief a

complaint, he waives the issue on appeal. See TEX. R. APP. P. 44.3; Bertaud v.

Wolner Indus., No. 05-15-00620-CV, 2017 WL 1360197, at *2 (Tex. App.—Dallas

Apr. 12, 2017, no pet.) (mem. op.).

      The record contains the court reporter’s record of the hearing on Highland

Bluffs’ motion for summary judgment, showing the trial court judge and Highland

Bluff appeared. Nothing in the brief record before this Court supports Anthony’s

claims that neither appeared at the hearing. As for Anthony’s arguments that the

trial court refused to consider her evidence, the record reflects she did not make a

bill of proof or otherwise preserve this evidence in the record for our review. See

Stephens Cnty. v. J.N. McCammon, Inc., 52 S.W. 2d 53, 55 ( Tex. 1932) (“When an

appellate court is called upon to revise the ruling of a trial court, it must do so upon

the record before that court when such ruling was made.”). Thus, Anthony has failed

to provide us with argument, analysis, or authorities that would entitle her to relief

on appeal. See Bertaud, 2017 WL 1360197, at *3. Accordingly, we need not further

address Anthony’s issues.

                                    CONCLUSION
      We affirm the trial court’s judgment.

210638f.p05                                 /David J. Schenck//
                                            DAVID J. SCHENCK
                                            JUSTICE

                                          –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

CYNTHIA ANTHONY, Appellant                     On Appeal from the County Court at
                                               Law No. 3, Dallas County, Texas
No. 05-21-00638-CV           V.                Trial Court Cause No. CC-20-04142-
                                               C.
HIGHLAND BLUFF, Appellee                       Opinion delivered by Justice
                                               Schenck. Justices Reichek and
                                               Goldstein participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee HIGHLAND BLUFF recover its costs of this
appeal from appellant CYNTHIA ANTHONY.


Judgment entered this 14th day of September 2022.




                                         –5–